Citation Nr: 1821026	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for kidney cancer, to include as due to herbicide agent exposure, on the basis of substitution.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

(The issue of entitlement to service connection for cause of the Veteran's death is addressed in a separate decision.)


INTRODUCTION

The Veteran had active service in the Army from July 1965 to September 1992, to include service in the Republic of Vietnam.  He was awarded the Purple Heart.  He died in September 2009.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an August 2010 letter, the appellant requested that she be substituted for the purposes of processing the Veteran's claim at the time of his death.  The RO recognized the appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of his death. 

In February 2009, the appellant requested a hearing before a Veterans Law Judge.  A review of the file indicates that the appellant submitted a request to withdraw her request for a hearing on October 6, 2015.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's kidney cancer either began during or was otherwise caused by his active service, to include herbicide agent exposure.



CONCLUSION OF LAW

The criteria for service connection for kidney cancer, including as due to herbicide agent exposure, have not been met.  38 U.S.C. §§ 1110, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the appellant has not alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the appellant requested a hearing before the Board, but she withdrew her request.

VA obtained a medical opinion from an oncologist regarding the Veteran's kidney cancer and the appellant has not objected to the adequacy of the opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service records show that he had service in the Republic of Vietnam.  Thus, herbicide exposure is conceded.

The appellant asserts that the Veteran was entitled to service connection for kidney cancer due to his herbicide agent exposure.

Kidney cancer is not a disease subject to presumptive service connection.  38 C.F.R. § 3.309.  As such, presumptive service connection based on herbicide agent exposure is not warranted.

The Veteran's STRs show that he had normal examinations of his abdomen throughout his active service.  His STRs do not show any complaints, symptoms, treatment, or diagnosis of kidney cancer.

After his separation from service, the medical records do not show any complaints, treatment, or diagnoses of kidney cancer for fourteen years after his separation from service.  In July 2006, an abdominal CT showed kidney cancer.  There is also no competent medical opinion of record which even suggests that the Veteran's kidney cancer might be related to his service, to include as a result of any exposure therein.

In September 2017, a VA oncologist reviewed the Veteran's claims folder.  The oncologist opined that the Veteran's kidney cancer was less likely than not due to his active service, to include his presumed herbicide agent exposure.  The oncologist reported that there was not sufficient evidence to determine a causative relationship between herbicide agent exposure and the development of kidney cancer.  The oncologist opined that the Veteran's kidney cancer was less likely than not caused by or aggravated by a service connected disability.  The oncologist reported that there was no evidence that the Veteran's gastritis, a low back condition, bilateral hearing loss, tinnitus, PTSD, or residuals from a gunshot wound were associated with the development of kidney cancer. 

Prior to his death, the Veteran has submitted a medical article regarding kidney cancer and its relationship to myeloma.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, the medical article submitted by the Veteran was not accompanied by the opinion of any medical expert.  In addition, the Veteran was not service connected for myeloma.

After weighing all the evidence, the Board finds great probative value in the VA oncologist's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Neither the Veteran, nor the appellant, has submitted any competent evidence supporting the Veteran's contention that his kidney cancer was due to his active service, to include his presumed herbicide agent exposure.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA oncologist's opinion.

Consideration has been given to the assertions of appellant that the Veteran's kidney cancer was due to his active service.  She is clearly competent to report the Veteran's symptoms of kidney cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the appellant may describe symptoms of kidney cancer, she lacks the medical training or qualification either to diagnose the Veteran with kidney cancer or to determine its etiology.  Id. 

The Board notes that no kidney problems were noted at enlistment, during his active service, or at separation.  In addition, congestive kidney cancer not diagnosed within one year of separation from service.  

The record contains no evidence of treatment for kidney cancer in service, the medical evidence does not document any kidney cancer treatment in the year following his separation from service, and, as such, the Veteran was not entitled to presumptive service connection for kidney cancer.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to service connection for kidney cancer is denied.  





		ORDER

Service connection for kidney cancer is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


